Citation Nr: 1706024	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-23 801	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to radiation exposure.

2.  Entitlement to service connection for hair loss, to include as due to radiation exposure. 

3.  Entitlement to service connection for a chronic upper respiratory infection.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a right hand scar.

6.  Entitlement to service connection for bilateral shin splints.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a bilateral eye disability.

9.  Entitlement to service connection for a back disability, to include as secondary to a bilateral knee disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect the issues of entitlement to service connection for erectile dysfunction, entitlement to service connection for hair loss, entitlement to service connection for a chronic upper respiratory infection, entitlement to service connection for sinusitis, entitlement to service connection for a right hand scar, entitlement to service connection for bilateral shin splints, entitlement to service connection for a right hip disability, entitlement to service connection for a bilateral eye disability, entitlement to service connection for a back disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeals by the Veteran of the claims for entitlement to service connection for erectile dysfunction, entitlement to service connection for hair loss, entitlement to service connection for a chronic upper respiratory infection, entitlement to service connection for sinusitis, entitlement to service connection for a right hand scar, entitlement to service connection for bilateral shin splints, entitlement to service connection for a right hip disability, entitlement to service connection for a bilateral eye disability, entitlement to service connection for a back disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (West 2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In a January 2017 statement, the Veteran, through his authorized representative, withdrew his appeal with respect to the claims of entitlement to service connection for erectile dysfunction, entitlement to service connection for hair loss, entitlement to service connection for a chronic upper respiratory infection, entitlement to service connection for sinusitis, entitlement to service connection for a right hand scar, entitlement to service connection for bilateral shin splints, entitlement to service connection for a right hip disability, entitlement to service connection for a bilateral eye disability, entitlement to service connection for a back disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for entitlement to service connection for erectile dysfunction is dismissed.  

The appeal for entitlement to service connection for hair loss is dismissed.

The appeal for entitlement to service connection for a chronic upper respiratory infection is dismissed.

The appeal for entitlement to service connection for sinusitis is dismissed.

The appeal for entitlement to service connection for a right hand scar is dismissed.

The appeal for entitlement to service connection for bilateral shin splints is dismissed.

The appeal for entitlement to service connection for a right hip disability is dismissed.

The appeal for entitlement to service connection for a bilateral eye disability is dismissed.

The appeal for entitlement to service connection for a back disability is dismissed.

The appeal to reopen the issue of entitlement to service connection for a right knee disability is dismissed.

The appeal to reopen the issue of entitlement to service connection for a left knee disability is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


